Case 1:19-cr-00057-DKC Document 1 |Ei|ed 02/06/19 Page 1 of 9

§§ \¢\MJM usA0#2016R00410 `
UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND

   

UNITED STATES OF AMERICA * CRIMINAL NO. ,, "'
* D\<c~l‘i 1057
v. * \ (Theft of Public Money, 18 U.S.C.
* § 641; False Documents, 18 U. S. C.
TANYA SHERRICH THOMAS, "‘ § 1001(a)(3); Aiding & Abetting, _"_§_
* 18 U. s. C. § 2, F@rfeitqre, 18 U. s;»'C. §§
Defendant. * §§ 981(a)(1)(C), 982(&'§1(7')):[_"5F ' `
-.1= -W,_
*v\“k*'!n'e
INDICTMENT

l il .'» 573

COUNTS ONE THROUGH FO'U'R THF~€£`
(Theft of Public Money)

1
:‘\

The Grand Jury for the District of Maryland charges that:
introduction

At all times relevant to this lndictment,

l. Defendant TANYA SHERRICH THOMAS (“THOMAS”) resided Baltimore,
Maryland with her two minor sons and, at times, resided with her adult boyfriend, her adult
daughter, and one minor grandchild.

2. Parcel Delivery Express (“PDX”), Rapid Response Delivery (“Rapid Response”),
Dreema Delivery Solutions (“Dreema”), and Carter Express Were parcel and freight delivery
businesses located in Maryland. Snow Enterprises was a real estate management and field service
provider located in North Carolina.

Section 8 Housing Choice Vo\£ier Program

3. The United States Department of Housing and Urban Development (“HUD”) was
a department of the United States federal government HUD provided assistance to low-income
families in securing housing in the private market, in part, through the Section 8 Housing Choice

Voucher Program (“HCVP”). HCVP was administered locally by public housing agencies
` 1

Case 1:19-cr-00057-DKC Docurnent 1 Filed 02/06/19 Page 2 of 9

4. ln Baltimore, Maryland, HCVP was administered by the Housing Authority of
Baltimore City (“HABC”) With federal funds provided by HUD.

5. Initial eligibility for HCVP housing assistance and the amount ofa family’s housing
assistance was determined, in_ part, by the total income in the household, total household assets,
and number of members of the household, facts that are attested to by the adult participants in a
certified family declaration ,

Supplemental Securig_z Income

6. Supplemental Security Income (“SSI”) Was an income supplement funded by the
United States Treasury to assist disabled, aged, and blind persons Who have little or no income to
meet basic needs for food, clothing, and shelter. The program Was administered by the United
States Social Security Adrninistration (“SSA”). SSA determined initial and continuing eligibility
for SSI based upon information provided by the applicant or a representative on the applicant’s
behalf Eligibility for SSI Was determined, in part, by the income and financial resources available
to the applicant

S_um)lemental Nutritioll Assistance Programs

7. Congress passed the Food Stamp Act of 1977 in an effort to alleviate hunger and
malnutrition. The Food Stamp Act created the program later named the Supplemental Nutrition
Assistance Program (“SNAP”) in order to provide nutrition assistance to low-income households.
SNAP used federal funds to increase the purchasing power of eligible persons, permitting them to
obtain a more nutritious diet.` SNAP Was jointly administered by the Food and Nutrition Service,
an agency of the United States Depaitment of Agriculture and the United States federal

govermnent, and state agencies

Case 1:19-cr-00057-DKC Document 1 Filed 02/06/19 Page 3 of 9

8. In Maryland, SNAP (also known as the Food Supplement Program) was
administered by the Maryland Department of Human Resources (“DHR”), now known as the
Maryland Department of Human Services.

9. The Baltimore City Department of Social Services (“BCDSS”) assisted low-
income residents of Baltimore, Maryland access certain public benefits and accepted applications
for SNAP benefits

10. Eligibility for SNAP benefits was detennined, in part, by the income of the
applicant’s household

Foot Soldiers Trucking

ll. On or about .1 anuary 18, 2012, THOMAS signed Articles of Organization for a
business entity named Foot Soldiers Trucking LLC (“FST”), which were submitted to the
Maryland Department of Asses_sment_s and Taxation. The Articles of Organization stated that the
purpose of the business was to provide hauling and trucking services to the general public. The
Articles of Organization further listed THOMAS as resident agent and THOMAS’s residential
address, as the principal address for FST. d

12. From in or about July 2011 through December 2013, PDX paid FST at least
approximately 3176,964 for trucking services. PDX made checks payable to FST. THOMAS
endorsed the checks, beginning in August 2011, and the payments were deposited into bank
accounts opened and controlled by THOMAS and her adult boyfriend R.D.

13. From in or about December 2013 through December 2014, Rapid Response paid
THOMAS and FST at least approximately 312,219 for trucking services THOMAS signed an
independent contractor agreement with Rapid Response. The payments from Rapid Response

were deposited into a bank account opened and controlled by THOMAS.

Case 1:19-cr-00057-DKC Document 1 F_i|ed 02/06/19 Page 4 of 9

14. From in or about September 2014 through July 201_5, Snow Enterprises paid FST
at least approximately $22,869 for trucking services THOMAS signed a subcontractor agreement
with Snow Enterprises. Snow Enterpriscs made checks payable to FST and/or THOMAS, and the
payments were deposited into a bank account opened and controlled by THOMAS.

15. From in or about January 2015 through March 2016, Carter Express paid FST at
least approximately $58,012 for trucking services Carter Express made checks payable to FST,
and the payments were deposited into a bank account opened and controlled by THOMAS.

16. From in or about December 2016 through May 2017, Dreema paid FST at least
approximately $27,108. Payments from Dreema were deposited into a bank account opened and
controlled by THOMAS.

Applications and Statemellts to Obtain Public Benefits

17. Between in or about 2010 and 2017, THOMAS obtained public benefits on a
continual basis on behalf of herself and members of her household. ln connection with obtaining
public benefits, THOMAS falsely reported to various govermnent agencies that she had no
business income or failed to report that she had business income as required.

18. THOMAS began receiving SSI on behalf of her minor son D.G. in or about
December 2010. THOMAS did not report any business income or self-employment to SSA until
on or about April 14, 2016. l

19. On or about April 17, 2012, THOMAS submitted a Personal Declaration document
to HABC listing child support and SSI as sources of household income. THOMAS did not report
income from any business or self-employment, and reported no family assets

20. THOMAS signed and submitted a DHR document to BCDSS dated July 16, 2012,
listing child support and SSI as sources of her household income. THOMAS did not report income

from any business or self-employment

Case 1:19-cr-00057-DKC Document 1 Filed 02/06/19 Page 5 of 9

21. THOMAS signed and submitted a DHR document to BCDSS dated December 12,
2012, listing child support, SSI, and her adult daughter’s earned income as sources of household
income THOMAS did not report any income she earned from any business or self-employment

22. On or about February ll, 2014, THOMAS signed and submitted a document to
BCDSS reporting that no member of her household was working or had any income other than
child support and SSl. THOMAS did not report income from any business or self-employment

23. - THOMAS signed and submitted a DHR document to BCDSS dated May 16, 2014,
listing child support, SSI, and earned income from her adult daughter as sources of household
income. THOMAS did not report any income she earned from any business or self-employmentv

24. On or about July 15, 2014, THOMAS signed and submitted a Personal Declaration
document to HABC listing child support, SSI, and earned income from her adult daughter as
sources of household income THOMAS did not report any income she earned from any business
or self-employrnent, and reported no family assets

25. On or about May 8, 2015, THOMAS provided information to SSA to support of
D.G.’s continuing eligibility for SSI. THOMAS reported D.G.’s receipt of child support but did
not report her business income or eamings, as required

26. On or about June 3, 2015, THOMAS signed and submitted a Personal Declaration
document to HABC listing child support and SSI as sources of household income. THOMAS did
not report income from any business or self-employment, and reported no family assets

27. On or about July 13, 2015, THOMAS signed and submitted documents to BCDSS
listing child support and SSl as sources of household income, and reporting that no member of her
household was currently working or had Worked at any time during the previous six months

THOMAS did not report income from any business or self-employment

Case 1:19-cr-00057-DKC Document 1 Filed 02/06/19 Page 6 of 9

28. 'On or about October 9, 2015, THOMAS signed and submitted a Personal
Declaration document to HABC listing child support and SSI as sources of household income.
THOMAS did not report income from any business or self-employment, and reported no family
assets

29. On or about May 2, 2016, THOMAS submitted a written statement to HABC
concerning her household income that materially omitted her business income and earnings

30. Between September 2011 and May 2017, HABC provided housing assistance to
THOMAS totaling at least approximately $83,85].

31. Between September 2011 and February 2016, the United States government
provided SSI to THOMAS on behalf of D.G. totaling at least approximately $20,472. v

32. Between September 201 1 and November 2015, THOMAS obtained SNAP benefits
totaling at least approximately $6,714.

The Charge

33. `From in or about September 201 1, continuing through in or about May 2017, in the

District of Maryland, the defendant, l

TANYA SHERRICH THOMAS,

willfully and knowingly did embezzle, steal, purloin, and converted for his use and the use of
another, and without authority, sold, conveyed, and disposed of any record, voucher, money, and
thing of value of the United States and any department and agency thereof, and any property made
or being made under contract for the United States and any department and agency thereof, to wit,
the defendant, for her benefit, obtained and/or caused the disbursement of funds belonging to the
United States government in the following approximate amounts through materially false

representations and omissions regarding her income:

Case 1:19-cr-00057-DKC Document 1 Filed 02/06/19 Page 7 of 9

 

 

 

 

 

 

 

 

 

Count Amount U.S. Government Program
l $83,851 Section 8 Housing Choice Voucher Program
2 $20,472 Supplemental Security Income
3 \ $6,714 Supplemental Nutrition Assistance Program
18 U.S.C. § 641
18 U.S.C. § 2

Case 1:19-cr-00057-DKC Document 1 Filed 02/06/19 Page 8 of 9

COUNTS FoUR THROUGH NINE
(False Documents)

The Grand Jury for the District of Maryland further charges that:

1. The allegations set forth in Paragraphs 1 through 32 of Counts One through Three
of this Indictment are incorporated by reference here.

2. On or about each of the dates listed below, in the District of Maryland, the
defendant,

TANYA sHERRICH THOMAS,

did willfnlly and knowingly make and use a false writing and document, knowing the same to
contain a materially false, fictitious, and fraudulent statement and entry in a matter within the
jurisdiction of the executive branch of the Govemment of the United States, by submitting to
government agencies on or about the following dates, documents that materially misstated and

omitted her income in order to obtain federal public benefits:

 

 

 

 

 

 

 

 

 

 

 

Count Date U.S. Government Program

4 v February 11, 2014 Supplemental Nutrition Assistance Program
5 May 16, 2014 Supplemental Nutrition Assistance Program
6 July 15, 2014 Section 8 Housing Choice Voucher Program
7 June 3, 2015 Section 8 Housing Choice Voucher Program
8 July 13, 2015 Supplemental Nutrition Assistance Program
9 October 9, 2015 Section 8 Housing Choice Voucher Program

 

is U.s.C. § 1001(3)(3)
is U.s.C. § 2

Case 1:19-cr-00057-DKC Document 1 Filed 02/06/19 Page 9 of 9

FORFEITURE ALLEGATION
The Grand Jury for the District of Maryland further charges that:

l. Pursuant to F ederal Rule of Criminal Procedure 32.2, notice is hereby given to the
defendant that the United States will seek forfeiture as part of any sentence in the event of a

conviction on Counts One through Six and Nine of this lndictment; .and

2. As a result of the aforementioned offenses, the defendant,
TANYA SHERR]CH THOMAS,
shall forfeit to the United States of America any property, real or personal, constituting or derived

from proceeds traceable to commission of the offense.

3. If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant,

a cannot be located upon the exercise of due diligence;
§ b. has been transferred or sold to, or deposited with, a third person;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value ; or
e. has been commingled with other property that cannot be subdivided without
difficulty;

the United States intends to seek forfeiture of any other property of the defendants up to the value
of the above forfeitable property.

rs U.s.c. §ssr(a)(i)(c)
is U.s.C. § 932(3)(7)
28 U.s.c. §2461(@)

K//A.tffff A~/.w

Kobert K. Hur
United States Attomey
l ` A TRUE §lL,L:
| _
, r""’
11 SIGN§TUBE HEDACTED __ “ 2@/
' "Ebreperson ` "_"'_:'““""`“" ` ,Date

